Pope, Presiding Judge.
Defendant was convicted of armed robbery. There were two eyewitness/victims with ample opportunity to observe the robber at the scene of the crime, and both positively identified defendant as the robber at trial. One of the victims had been able to identify defendant as the robber in a pre-trial photo array, but the other had not.
In his sole enumeration of error, defendant contends the in-court identifications were tainted by the suggestiveness of his position at the defense table and the fact that he was the only black participant in the trial. The Georgia Supreme Court has already addressed and rejected this contention, however. Ralston v. State, 251 Ga. 682 (309 SE2d 135) (1983); see also Williams v. State, 174 Ga. App. 56 (1) (329 SE2d 226) (1985); Mangrum v. State, 155 Ga. App. 334 (1) (270 SE2d 874) (1980). The trial court is not required to provide a defendant with an in-court lineup of people resembling him, or to allow him to sit somewhere other than with his counsel at the defense table.

Judgment affirmed.


Beasley, C. J., and Ruffin, J., concur specially.